Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 28, 2021, has been entered, and fully considered. Claims 1-11 and 13-20 are pending, of which claims are new. The amendment is fully supported by the specification.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but they are directed to Zhang (see Page 8 of Remarks) which is no longer being used in the current rejection of the amended claims. 
Applicant further argues on Page 8 that Farley cannot teach or suggest the features of setting a collection flag. The examiner respectfully disagrees. one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Similar to the instant invention, Farley discloses a server that is used to store location information and uses mobile devices to collect that location information. Farley is being used by the Examiner in combination with Tseng and Weiland to show that it would have been obvious to set a collection flag so that devices know to collect that information because such limitations are notoriously well known in the art and would have been one of a limited number of ways to designate data that is waiting to be collected from various mobile devices.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on line 7, “a bounding box or road segment for additional observations…” Newly amended claim 1 now recites, on line 9, “a request for additional observations of the road object…” It is unclear in the currently amended claim how the additional observations for the road object are related to the road segment or bounding box.
Claim 20 is rejected for the same reasons because it includes similar limitations.
Claims 2-9 are rejected for the same reasons, because they depend on a claim that is indefinite and do not provide further clarification for the indefinite portions of the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0154867 A1 to TSENG et al. (provided in the disclosure filed 10 August 2020) in view of US 2015/0019128 A1 to WEILAND et al., and further in view of US 2017/0105100 A1 to FARLEY et al.
Regarding Claims 1 and 20, Tseng discloses A method comprising: 
detecting (or alternatively identifying as per claim 20), by position circuitry, a geographic position of a first mobile device (para 0019 -- GPS; para 0041, 0042 -- vehicles positioned in certain areas); 
detecting (or alternatively identifying as per claim 20), initial observation data from a first sensor (para 0041 -- sensors used; para 0043 -- vehicles currently present in a certain area); 
performing an analysis of the initial observation data (para 0044 -- gather data and determine whether to add more vehicles to monitor current area), 
wherein a bounding box or a road segment for additional observations is defined from the geographic position of the first mobile device and the analysis of the initial observation data (para 0044 -- can add vehicles to provide additional information for more compartmentalized segments) (The Examiner notes that as the claims have been currently amended, these limitations no longer carry patentable weight, as the additional observations are no longer being used in the remaining claim limitations); 
receiving a request for additional observations from the server (para 0044 -- can add or remove vehicles to provide data for area).
Although Tseng does not specifically disclose wherein the analysis includes identification of a code for a road object; sending the code for the road object and the geographic position to a server, and the additional observations being of a road object, these limitations are considered obvious over Weiland.
In particular, Weiland discloses the analysis includes identification of a code for a road object; sending the code for the road object and the geographic position to a server, and the additional observations being of a road object (Fig. 3, para 0081 -- road database 60, with objects such as intersection objects 90, lanes 100, and traffic signals 106; Fig. 4, para 0060 -- intersection objects have IDs (codes) 901; Fig. 11, para 0086 -- road database with navigation data, intersection objects and traffic signals 106; Fig. 15, para 0123 -- 106 traffic signals have ID (codes); para 0124 -- object recognition based on road database; para 0142 -- recognizes objects in road database).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Tseng to include map or road identifiers as disclosed by Weiland, because such limitations are notoriously well known in the art and commonly used to in driver assistance and traffic systems (Weiland, para 002). Such limitations allow driver assistance systems to provide warnings or other traffic information or modify operation of the vehicle to improve convenience, based on sensed features of the road network (Weiland para 0003).
Although Tseng and Weiland do not specifically disclose setting a collection flag in response to the request for additional observations of the road object, wherein the collection flag is configured to be deleted in response to time, distance, or collection fulfillment by a second mobile device, these limitations are considered obvious over  Farley.
In particular, Farley discloses setting a collection flag in response to the request, wherein the collection flag is configured to be deleted in response to time, distance, or collection fulfillment by a second mobile device (para 0035 -- flag set indicating that tracking device has a pending request, flag removed once information received).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Tseng and Weiland to include a flag as disclosed by Farley, because such limitations are well known in the art and commonly used to designate that information is pending or waiting to be received in a database (Farley, para 0035, 0038).
Regarding Claim 2, Tseng, Weiland, and Farley disclose the method of claim 1. Tseng further discloses wherein the first sensor is a first camera (para 0041).  
Regarding Claim 3, Tseng, Weiland, and Farley disclose the method of claim 2. Tseng further discloses wherein a second sensor associated with the second mobile device includes light detection and ranging (LiDAR), sound navigation and ranging (SONAR), radio detection and ranging (RADAR), or a high definition camera (para 0041 -- radar).  
Regarding Claim 7, Tseng, Weiland, and Farley disclose the method of claim 1. Tseng further discloses further comprising: receiving additional observations collected by the second mobile device (para 0050 -- receives data from vehicles passing through area).  
Regarding Claim 8, Tseng, Weiland, and Farley disclose the method of claim 1. Tseng further discloses further comprising: 42generating a routing instruction based, at least in part, on the additional observations collected by the second mobile device (para 0043 -- provides additional instructions to vehicles based on observations).  
Regarding Claim 9, Tseng, Weiland, and Farley disclose the method of claim 1. Tseng further comprising: executing a routing algorithm based, at least in part, on the additional observations collected by the second mobile device (para 0043 -- provides additional instructions to vehicles based on observations).  

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Weiland and Farley, and further in view of US 2010/0328316 A1 to STROILA et al.
Regarding Claim 4, Tseng, Weiland, and Farley disclose the method of claim 1. Although none discloses further comprising: filtering the initial observation data to determining whether or not the road object has been detected, these limitations are considered obvious over Stroila.  
In particular, Stroila discloses filtering the initial observation data to determining whether or not the road object has been detected (Fig. 3; para 0005 -- determines scale-invariant components of geographic object; para 0036 -- image enhancement for better resolution, brightness, focus, etc.; para 0040 -- can determine shapes of road signs).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Tseng, Weiland, and Farley to include filtering data to determine a road object is detected as disclosed by Stroila, because recognizing road objects helps users navigate through areas and helps maintain order and safety for users. Such limitations allow geographical data to be used in navigation or location based services for many practical applications (Stroila, para 0002-0004).  
Regarding Claim 5, Tseng, Weiland, and Farley disclose the method of claim 1. Although none discloses further comprising: processing a depth map to determine the size, shape, or position of the road object, these limitations are considered obvious over Stroila.  
In particular, Stroila discloses processing a depth map to determine the size, shape, or position of the road object (Fig. 3; Fig. 5 -- determines shape of road sign; para 0005 -- determines scale-invariant components of geographic object; para 0036 -- image enhancement for better resolution, brightness, focus, etc.; para 0040 -- determines shape of road sign).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Tseng, Weiland, and Farley to include processing a depth map as disclosed by Stroila, because such limitations are notoriously well known in the art and commonly used when detecting an object along a route. Such limitations ensure the object is accurate for further manipulation, thereby ensuring accuracy and efficiency for consumers (Stroila, para 0002-0004, 0042).  
Regarding Claim 6, Tseng, Weiland, and Farley disclose the method of claim 1. Although none discloses further comprising: processing a depth map to identify symbols or words on the road object, these limitations are considered obvious over Stroila.  
In particular, Stroila discloses processing a depth map to identify symbols or words on the road object (para 0037 -- scans enhanced image of road sign, performs optical character recognition).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Tseng, Weiland, and Farley to include identifying symbols or words as disclosed by Stroila, , because recognizing road objects helps users navigate through areas and helps maintain order and safety for users. Such limitations allow geographical data to be used in navigation or location based services for many practical applications (Stroila, para 0002-0004).  

Claims 10-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Weiland, and further in view of US 2011/0072020 A1 to NGO et al. (provided in the disclosure filed 10 August 2020) and Farley.
Regarding Claim 10, Tseng discloses An apparatus comprising: position circuitry configured to detect a geographic position of a mobile device; a sensor configured to detect initial observation data (para 0019 -- GPS; para 0041 -- sensors used; para 0042 -- vehicles positioned in certain areas); 
a controller configured to perform an analysis of the initial observation data (para 0044 -- gather data and determine whether to add more vehicles to monitor current area); and a communication interface (para 0043 -- communicating/receiving instructions),
wherein a bounding area for additional observations is defined from the geographic position of the mobile device and the analysis of the initial observation data (para 0042 -- examining areas with suitable boundaries for collecting data); and a communication interface (para 0021).  
Although Tseng does not specifically disclose a communication interface configured to send the code for the road object and the geographic position to a server, and the additional observations being of a road object, these limitations are considered obvious over Weiland.
In particular, Weiland discloses a communication interface configured to send the code for the road object and the geographic position to a server, and the additional observations being of a road object (Fig. 3, para 0081 -- road database 60, with objects such as intersection objects 90, lanes 100, and traffic signals 106; Fig. 4, para 0060 -- intersection objects have IDs (codes) 901; Fig. 11, para 0086 -- road database with navigation data, intersection objects and traffic signals 106; Fig. 15, para 0123 -- 106 traffic signals have ID (codes); para 0124 -- object recognition based on road database; para 0142 -- recognizes objects in road database).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Tseng to include map or road identifiers as disclosed by Weiland, because such limitations are notoriously well known in the art and commonly used to in driver assistance and traffic systems (Weiland, para 002). Such limitations allow driver assistance systems to provide warnings or other traffic information or modify operation of the vehicle to improve convenience, based on sensed features of the road network (Weiland para 0003).
Although neither Tseng nor Weiland disclose the area being a bounding box, these limitations are considered obvious over Ngo, which discloses a bounding box (Fig. 13, para 0056 -- bounding box for current location).
Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Tseng and Weiland to include a bounding box as disclosed by Ngo, because it would have been obvious to substitute different shaped areas for the bounding region, all of which were notoriously well known at the time of the invention. Someone with ordinary skill in the art would have known to substitute a box for any bounding area, and would have therefore been obvious to try.
Although none disclose wherein the controller is configured to set a collection flag in response to the request, wherein the collection flag is configured to be deleted in response to time, distance, or collection fulfillment by another mobile device, these limitations are considered obvious over Farley.  
In particular, Farley discloses wherein the controller is configured to set a collection flag in response to the request, wherein the collection flag is configured to be deleted in response to time, distance, or collection fulfillment by another mobile device (para 0035 -- flag set indicating that tracking device has a pending request, flag removed once information received).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Tseng and Weiland to include a flag as disclosed by Farley, because such limitations are well known in the art and commonly used to designate that information is pending or waiting to be received in a database (Farley, para 0035, 0038).
Regarding Claim 11, Tseng, Weiland, Ngo, and Farley disclose the apparatus of claim 10. Tseng further discloses wherein the communication interface receives a request for additional observations from the server (para 0044 -- can add or remove vehicles to provide data for area).
Regarding Claim 13, Tseng, Weiland, Ngo, and Farley disclose the apparatus of claim 10. Tseng further discloses  wherein the additional observations are collected by light detection and ranging (LiDAR), sound navigation and ranging (SONAR), radio detection and ranging (RADAR), or a high definition camera (para 0041 -- radar).  
Regarding Claim 17, Tseng, Weiland, Ngo, and Farley disclose the apparatus of claim 10. Tseng further discloses wherein the communication interface receives additional observations collected by another mobile device (para 0044 -- adds or removes number of vehicles tasked with monitoring).  
Regarding Claim 18, Tseng, Weiland, Ngo, and Farley disclose the apparatus of claim 17. Tseng further discloses further comprising: generating a routing instruction based, at least in part, on the additional observations collected by the other mobile device  (para 0043 -- provides additional instructions to vehicles based on observations).
Regarding Claim 19, Tseng, Weiland, Ngo, and Farley disclose the apparatus of claim 10. Tseng further discloses wherein the bounding area is variable according to traffic, direction of travel, a number of vehicles, or a concentration of vehicles (para 0044 -- adds or removes number of vehicles tasked with monitoring, can modify monitored segments). Ngo discloses the area being a bounding box as disclosed in claim 10.


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Weiland and Ngo, and further in view of Stroila.
Regarding Claim 14, Tseng, Weiland, Ngo, and Farley disclose the apparatus of claim 10. Although none disclose wherein the controller is configured to filter the initial observation data to determining whether or not the road object has been detected, these limitations are considered obvious over Stroila.  
In particular, Stroila discloses wherein the controller is configured to filter the initial observation data to determining whether or not the road object has been detected (Fig. 3; para 0005 -- determines scale-invariant components of geographic object).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Tseng, Weiland, and Farley to include filtering data to determine a road object is detected as disclosed by Stroila, because recognizing road objects helps users navigate through areas and helps maintain order and safety for users. Such limitations allow geographical data to be used in navigation or location based services for many practical applications (Stroila, para 0002-0004).  
Regarding Claim 15, Tseng, Weiland, Ngo, and Farley disclose the apparatus of claim 10. Although none disclose wherein the controller is configured to process a depth map to determine the size, shape, or position of the road object, these limitations are considered obvious over Stroila.  
In particular, Stroila discloses wherein the controller is configured to process a depth map to determine the size, shape, or position of the road object (Fig. 5; para 0040 -- determines shape of road sign).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Tseng, Weiland, and Farley to include processing a depth map as disclosed by Stroila, because such limitations are notoriously well known in the art and commonly used when detecting an object along a route. Such limitations ensure the object is accurate for further manipulation, thereby ensuring accuracy and efficiency for consumers (Stroila, para 0002-0004, 0042).  
 Regarding Claim 16, Tseng, Weiland, Ngo, and Farley disclose the apparatus of claim 10. Although none discloses wherein the controller is configured to process a depth map to identify symbols or words on the road object, these limitations are considered obvious over Stroila.  
In particular, Stroila discloses wherein the controller is configured to process a depth map to identify symbols or words on the road object (para 0037 -- scans enhanced image of road sign, performs optical character recognition).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Tseng, Weiland, Ngo, and Farley to include identifying symbols or words as disclosed by Stroila, because recognizing road objects helps users navigate through areas and helps maintain order and safety for users. Such limitations allow geographical data to be used in navigation or location based services for many practical applications (Stroila, para 0002-0004).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA NAVAR/Primary Examiner, Art Unit 2643